Citation Nr: 1711905	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1974 to September 1975.

This matter was originally before the Board of Veterans' Appeals (Board) in 2014 on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran moved to Charleston, South Carolina, and jurisdiction is now with the Columbia RO.  The Board notes that the Veteran is homeless, and the record reflects that he last resided in Baltimore, Maryland.   

In September 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has been returned to the Board.


FINDING OF FACT

The Veteran's in-service stressor and incurrence of personal assault cannot be verified, and there is no evidence of a medical link between his current psychiatric symptoms and claimed in-service assault.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in November 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in October 2014 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Here, the examiner reviewed the record, noted the Veteran's history of psychiatric symptoms and diagnoses and applied appropriate medical standards and principles.  The Board therefore finds the examination to be adequate.  

The examiner also substantially complied with the September 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  Per the remand instructions, the examiner addressed the nature and etiology of the Veteran's psychiatric disorders, specifically PTSD, noted the Veteran's statements and provided an opinion and rationale regarding the disorders.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Entitlement to service connection requires: (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing service connection for PTSD.  38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence of an in-service stressor; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).

Regarding the first element, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 3.304(f).  The Board notes that effective August 4, 2014, the Veterans Benefits Administration is required to apply concepts and principles set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Id.  However, the Secretary of VA has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in November 2011.  Hence, DSM-IV is still the governing directive for this case.  

Regarding the second element, to grant service connection for PTSD based on personal assault, unsupported assertions of in-service stressors are not sufficient to establish the occurrence of such events.  Cohen v. Brown, 10 Vet. App. 142 (1997).  There must be credible evidence to support the veteran's assertion that the stressful event occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown; Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" mandates that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In claims involving personal assault stressors, examples of credible supporting evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The VA must advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  VA must also allow him or her the opportunity to either furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis 
Facts

The Veteran contends that he has PTSD as a result of personal assault during service.  He reports that during service, other service members threatened, harassed, beat, and raped him.  

While there is contradictory evidence as to whether the Veteran has a valid PTSD diagnosis, even assuming arguendo that he does, his claim fails due to the absence of a verified in-service stressor and medical evidence linking any diagnosed psychiatric disorder to an in-service stressor.  The Board concedes that the Veteran does have a diagnosis for an unspecified depressive disorder.  At issue is still the in-service incurrence of the events.

The Veteran has indicated that he was assaulted on two separate occasions in service.  Regarding the first assault, he has indicated that two men forcibly removed him from a movie theater and then he was beaten and raped by numerous men.  Regarding the second assault, he has indicated that he was drugged with a spiked drink, tied to his bed and raped repeatedly.  

Merits
PTSD

If corroborated by supporting evidence, a veteran's lay statements of personal assault can be probative.  See Cohen V. Brown.  However, there are inconsistencies in the Veteran's account of the first assault.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In a December 2009 letter, the Veteran indicated that he was raped by 10 men in the first assault.  However, in a December 2009 statement in support of the claim, the Veteran indicated that two men beat and raped him.  In a November 2010 statement for PTSD treatment received in Phoenix, he indicated that 10 or more men beat him up outside of the theater and that all of them raped him.  During an October 2014 VA mental examination, the Veteran indicated that four men raped him.  In a November 2014 therapy impact statement, which was mailed to the Board, the Veteran indicated that he was raped by eight men during the first assault.  Because of the inconsistent nature of the Veteran's lay statements, the Board finds the Veteran's statements are not credible.  Accordingly, the Board affords no probative value to these lay statements.

The Board acknowledges that his statements surrounding the second assault have been consistent.  However, additional corroborating evidence is required to support these contentions.   See Cohen V. Brown; Dizoglio v. Brown.  Thus, the Board has sympathetically reviewed the Veteran's record for corroborating evidence of the in-service stressor.   

The Veteran's service treatment and military personnel records are silent with respect to any incidents of personal assault.  There is no law enforcement or other record of seeking disciplinary action against the offenders.  The Board acknowledges the Veteran's statement that he did not report the assaults out of fear.  However, there is also no evidence of seeking medical care after the assaults or changes in behavior.  Review of the Veteran's military personnel records show no incidents of changes in behavior or requests for transfer.  The Veteran stated that he changed his behavior by refusing to salute.  However, there is no indication of this violation in his records.  Nor is there any evidence that he was tested for sexually transmitted diseases or statements from family members, roommates or other servicemen that corroborate his assertion.  Lacking corroborating evidence to support his contentions, the Board cannot verify the Veteran's in-service stressor.  

The Board acknowledges that the Veteran has discussed the assaults with psychiatrists at numerous VA Medical Centers (VAMCs) and has also exhibited substance abuse, which can be indicative of changes in behavior.  However, these changes did not closely follow the claimed in-service assaults.  Of record, the earliest clinical indication of psychiatric symptoms is 30 years after service; treatment records from Tucson VAMC indicate that the Veteran was diagnosed with depressive disorder in 2005.  Regarding his substance abuse, the Veteran indicated during the October 2014 VA examination that he had abused cocaine, speed, acid, and marijuana.  However, without diminishing the Veteran's experience of substance abuse, in light of the overall lack of corroborating evidence, substance abuse alone does not corroborate the Veteran's contentions.  Given these facts, the Board does not find that the Veteran's in-service stressor is verified.

There is also no medical evidence linking the Veteran's psychiatric symptoms to his claimed in-service stressor.  While the Veteran has discussed the personal assaults during treatment at various VAMCs, no examiner had specifically addressed a link between the Veteran's psychiatric condition(s) and his service.  Given this fact, the Veteran was afforded a VA mental examination in October 2014.  The examiner indicated that, without minimizing the Veteran's experience of sexual assault, there is not clear evidence that an in-service military sexual trauma occurred or that the Veteran's current report of symptoms is credibly connected to the events he describes.  The examiner explained that the record shows that there have been inconsistencies in the Veteran's report of the event, its impact on his life and details surrounding his discharge.  As an example, the examiner noted that the Veteran's stressor statements change over time, indicating that there were two perpetrators then later that there were eight or more.  

The examiner also indicated that the Veteran reported to one provider that he did not remember the assault for 25 years but later retracted that statement.  The examiner also reasoned that the Veteran's report of events calls into question how plausible an assault like that is without more serious physical harm than he described.  For these reasons, the examiner indicated that she could not determine, without resorting to speculation, whether the Veteran's current psychiatric symptoms are the result of his reported in-service stressor of being gang raped in 1975.  

The Board finds the October 2014 opinion probative.  The examiner noted the Veteran's psychiatric symptoms and statements regarding the assaults and provided a reasoned explanation for her inability to provide an opinion.  Additionally, the Board notes that the Veteran's statements have been inconsistent.  Accordingly, the Board determines there is no competent medial evidence of record linking the Veteran's psychiatric symptoms or diagnoses to the claimed in-service stressors.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to service connection based on personal assault and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD is denied. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


